Scott, Judge,
delivered the opinion of the court.
The thirty-eighth section of the second article of the act concerning crimes and punishment's, punishes all assaults made with intent to kill, or to commit any robbery, rape, burglary, manslaughter, or other felony. This indictment charges the defendant with having made a felonious assault with an intent feloniously to maim, wound and disfigure. A felonious maiming is a felony. The defendant is then *472charged with an assault with intent to commit a felony, and the indictment is within the words of the law.
Whether the offence laid in the indictment is a common assault and battery not indictable, would be a question arising on the trial on the evidence. It is sufficient that the charge as made is a felony; whether it is or not will be determined by the evidence. The weapon used in making the assault is alleged to be a dangerous one.
Reversed and remanded.
The other- judges concur.